Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s AMENDMENTS filed on November 13, 2020 for the patent application 15/900,953.   


Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.


Status of Claims

Claims 1 – 4 and 7 – 15 are pending in the application.
Claims 1 and 12 are currently amended in the application.
Claims 5, 6 and 16 - 20 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed November 13, 2020 with respect to claims 1 – 4 and 7 – 15 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 4 and 7 – 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 4 and 7 – 15 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 12 recites the limitations of:

( A ) training a predictive model using data records of historical claim transactions and information about policy renewal events, incidents and alerts,
( B ) training the predictive model with some current claims data such that the predictive model adapts itself to chamging event impacts and damage amounts;
( C ) using feedback to improve performance of the predictive model;


( D ) receiving, at a computer processor of prediction platform from an existing insurance policy data store, electronic records, each electronic record including an insurance policy identifier and a risk relationship characteristic for an existing insurance policy between the insurer and an insured, said electronic records associated with a set of existing insurance policies; 

( E) receiving an indication of a future premium change associated with the set of existing insurance policies; 

( F ) automatically calculating a projected future impact to an issue rate for the set of existing insurance policies based on the future premium change; 

( G) automatically calculating a projected future impact to telephone call center volume based on the future premium change to help allocate telephone call center resources and improve performance of the system; 

( H ) presenting, by a rendering platform, an interactive graphical user interface, including an indication of projected future impact, to an administrator, wherein the user interface graphically displays:
(i) a quote count, (ii) a pre-actual marker, (iii) a post-actual marker, and (iv) a post- estimate marker; and
( I ) generating and transmitting a graph reflecting predicted telephone call center volume following the future premium change.

bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating risk.
In summary, if claim 12 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the interactive graphical user interface, or any of the bolded limitations in claim 12 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 1.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “presenting” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 12, limitation ( A ) – ( C )  above in Applicant’s specification para [0064], which discloses “According to some embodiments, one or more predictive models may be used to generate models or help underwrite insurance policies and/or predict impacts to key metrics based on prior events or insurance claims. Although some aspects of FIG. 24 will be described with respect to analysis of insurance claims, note that embodiments might similarly analyze other types of insurance information (e.g., renew patterns, telephone call behavior, etc.). Features of some embodiments associated with a predictive model will now be described by first referring to FIG. 24. FIG. 24 is a partially functional block diagram that illustrates aspects of a computer system 2400 provided in accordance with some embodiments of the invention. For present purposes, it will be assumed that the computer system 2400 is operated by an insurance company (not separately shown) to support pricing insight evaluation and processing.”.

Claim 12, limitation ( D ) above in Applicant’s specification para [0070], which discloses “The computer system 2400 also may include a computer processor 2414. The computer processor 2414 may include one or more conventional microprocessors and may operate to execute programmed instructions to provide functionality as described herein. Among other functions, the computer processor 2414 may store and retrieve historical claim transaction data 2404 and current claim transaction data 2406 in and from the data storage module 2402. Thus, the computer processor 2414 may be coupled to the data storage module 2402.”

Claim 12, limitation ( D ) above in Applicant’s specification para [0054], which discloses “The prediction platform 1900 comprises a processor 1910, such as one or more commercially available Central Processing Units (CPUs) in the form of one-chip microprocessors, coupled to a communication device 1920 configured to communicate via a communication network (not shown in FIG. 19). The communication device 1920 may be used to communicate, for example, with one or more remote data stores, administrator devices, etc. Note that communications exchanged via the communication device 1920 may utilize security features, such as those between a public internet user and an internal network of the insurance enterprise.“.  

Also, claim 12, limitation ( H ) above in Applicant’s specification para [0029], which discloses “According to some embodiments, the prediction platform 150 exchanges data with administrator device 170 via a rendering platform 160 and/or a communication net­ work. For example, a Graphical User Interface ("GUI") or other module of the prediction platform 150 might transmit information via the Internet to facilitate a rendering of an interactive graphical operator interface display and/or the creation of electronic messages, automatically created call center recommendations, etc. According to some embodiments, the prediction platform 150 may instead store this information in a local database.“.  

Also, claim 12, limitation ( H ) above in Applicant’s specification para [0049], which discloses “At S1540, a rendering platform may present an interactive graphical user interface (e.g., to an administrator of the insurance enterprise), including an indication of projected future impact, to an administrator. According to some embodiments, the interactive graphical user platform may display, for each of a plurality of years: (i) a currently projected key metric value, (ii) a proposed projected key metric value, and (iii) a percentage change between  the currently projected key metric value and the proposed projected key metric value. The information provided by the graphical user interface might be used, for example, by an administrator to better understand potential outcomes caused by the future adjustment (that is, the results of the change).“. Similar arguments apply to claim 1.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 12 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 4, 7 - 11 and 13 – 15 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 4, 7 - 11 and 13 – 15 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1 and 12 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 4, 7 - 11 clearly further define the abstract idea as stated above and claims 13 – 15 further define extra-solution activities such as presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 4, 7 - 11 and 13 – 15 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 4 and 7 – 15 are not seen to be statutory.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696